Citation Nr: 0728882	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran was on active duty for training (ACDUTRA) from 
June 1966 until January 1967.  He subsequently served in the 
Air Force Reserves.  His DD Form 214 indicates a specialty of 
Airframe Repairman.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimants claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Specifically, in his statement received 
on April 5, 2004, the veteran indicated that he had obtained 
vocational rehabilitation for hearing loss from Louisiana 
Tech University.  It does not appear that the RO has taken 
efforts to secure records from that facility.  Therefore, 
such efforts should be undertaken.

The Board additionally observes that the veteran has not been 
afforded a VA examination in conjunction with his claims.  In 
this regard, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In the present case, the veteran's enlistment examination of 
May 1966 revealed
the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
NA
20
LEFT
0
-5
-5
NA
0

The above audiometric results are indicative of normal 
hearing.  In so finding, the Board relies on Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993), in which the Court held 
that the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  There is no report of examination at 
the time of the veteran's separation from ACDUTRA in January 
1967.  

Shortly following separation from ACDUTRA, the veteran had 
service in the Air Force Reserves.  A periodic examination 
associated with such Reserves service showed the following 
audiometric findings in June 1968:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
40
60
40
55
LEFT
45
50
55
35
50

Per Hensley, the above audiometric findings represent hearing 
loss.  Moreover, such findings also constitute impaired 
hearing for VA purposes under 38 C.F.R. § 3.385 (2006).  

Therefore, the evidence as detailed above demonstrates 
hearing loss very shortly following the veteran's period of 
ACDUTRA.  Moreover, the veteran was likely exposed to noise 
during ACDUTRA given his specialty as an Airframe Repairman.  
See 38 U.S.C.A. § 1154(a) [due consideration shall be given 
to the places, types, and circumstances of the veteran's 
service, as shown by his service record, the official history 
of each organization in which he served, his medical records 
and all pertinent medical and lay evidence].  For these 
reasons, it is determined that the evidence indicates that 
the veteran's hearing loss may be associated with the 
veteran's active service.  Accordingly, a VA examination is 
necessary prior to adjudication of the veteran's hearing loss 
claim.   Moreover, given the close relationship between 
hearing loss and tinnitus, the veteran's tinnitus claim is 
found to be inextricably intertwined under Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, an 
opinion as to the etiology of the veteran's tinnitus 
disability should also be obtained.


Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
audiologic examination.  The veteran's 
claims folder, including a copy of this 
REMAND, should be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
entire record and examination of the 
veteran, the examiner should:

(a)  Identify all diagnoses, indicating 
whether a 	current diagnosis of hearing 
loss and tinnitus exists;

(b)  State whether it is at least as 
likely as not that any currently 
diagnosed hearing loss and/or tinnitus is 
causally related to the veteran's period 
of ACDUTRA from June 1966 to January 
1967.  	Any opinions should be 
accompanied by a clear 	rationale 
consistent with the evidence of record.  

2.  Contact the veteran to obtain further 
information regarding the appropriate 
record holder for Louisiana Tech 
University (see the veteran's statement 
received on April 5, 2004) and to provide 
the veteran with a VA Form 21-4142 so 
that information can be released to VA.  
If a signed release is received, then 
attempt to acquire these records and 
review them in readjudicating the issues 
on appeal.  Any negative search result 
from Louisiana Tech University, or other 
record holder, should also be indicated 
in the veteran's claims folder.  
  
3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


